Citation Nr: 0519731	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  97-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) claimed as secondary to Agent Orange exposure, and to 
service-connected post-traumatic stress disorder (PTSD) and 
malaria.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1969 to February 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1999, the Board determined that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for coronary artery disease, claimed as 
secondary to Agent Orange exposure and to service-connected 
disability.  The Board also denied the veteran's claim for an 
earlier effective date for the award of a rating in excess of 
50 percent for PTSD.  At that time, the Board remanded the 
reopened claim, and the veteran's claim for an increased 
rating for PTSD, to the RO for further evidentiary 
development.  In September 2002, the RO awarded a 100 percent 
evaluation for PTSD, effective from June 1996.  In March 2003 
and August 2004, the Board remanded the veteran's claim for 
service connection for coronary artery disease to the RO for 
further development.  The case has been returned to the Board 
for further appellate review.  

In connection with this appeal, the appellant was afforded 
hearings before a Veterans Law Judge (hereinafter referred to 
a Board hearing).  The Board notes that the Veterans Law 
Judge who conducted the January 1999 Board hearing is no 
longer employed at the Board.  In February 2005, the 
appellant testified at a hearing at the RO before the 
undersigned.  At the hearing, the appellant waived initial RO 
consideration of additional evidence submitted.  A transcript 
of each of the hearings has been associated with the claims 
file.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that coronary artery disease 
was manifest during service or within the initial post 
service year nor is it related to exposure to Agent Orange, 
or to a service-connected disability.  


CONCLUSIONS OF LAW

1.	Coronary artery disease was not incurred in or 
aggravated by service and may not be presumed to have 
been incurred or aggravated in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.	Coronary artery disease is not proximately due to or the 
result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records are negative for findings, 
complaints, or a diagnosis of coronary artery disease.  The 
February 1971 separation examination report shows that the 
veteran's heart, lungs, and chest were normal.  

Post service, a June 1986 private medical record reflects the 
veteran's complaints of abdominal pain, and nausea and 
vomiting.  A history of malaria in 1969 was noted.  The 
record notes laboratory testing for malaria was to be 
undertaken and Chloroquine was prescribed.  The diagnosis was 
gastroenteritis.  According an August 1986 medical record, a 
diagnosis of coronary artery disease, anterior apical 
myocardial infarction with probable apical aneurysm was made 
in July 1986.  Stress was noted to be a major factor.  No 
prior heart problems were noted.  Chest pain four years 
earlier was noted to have been ruled out in regard to cardiac 
problems.  

On VA examination in December 1991, the examination report 
indicates that the veteran's medical records were not 
available for review.  The examiner noted the appellant's 
reported history of having a recurrence of malaria in 1986 
and myocardial infarction in 1986, when angioplasty was 
performed.  It was noted that it was felt that his coronary 
artery disease was a result of severe and significant 
psychological stressors he was undergoing.  The impressions 
were coronary artery disease and history of malaria without 
evidence of recurrence.

On VA examination in August 1996, the pertinent impression 
was ischemic heart disease, with angina pectoris and no 
congestive heart failure.  A history of malaria in 1986 or 
1987 was noted and that one month later the veteran was 
hospitalized for treatment of a myocardial infarction that he 
attributed to malaria contracted in Cambodia.  The report of 
examination indicates that the appellant did not know which 
type of malaria he had.  The examiner noted that falciparum 
malaria could cause cardiac dysrhythmias and noncardiogenic 
pulmonary edema.  The VA examiner said that the textbook, 
Current Medical Diagnosis and Treatment, did not mention 
coronary heart disease, and the examiner was unaware of 
coronary heart disease being related to malaria.  The 
examiner also said that a bout of malaria in 1986 or 1987 may 
have been a precipitating event.  

In a statement in support of the claim, received in October 
1996, the appellant stated that a relapse of malaria and 
panic attacks caused him to have rapid heartbeats.  He 
asserted that his heart attack was caused by malaria and 
panic attacks.  He added that he had a relapse of malaria one 
month prior to his heart attack.  

In his December 1997 substantive appeal, the appellant stated 
that vomiting and diarrhea were a result of Agent Orange 
exposure.  He added that he had a relapse of malaria at the 
time he had a heart attack.  

On VA examination in September 2000, the impression was 
coronary artery disease with angina.  The examiner stated 
that an opinion could not be provided, without speculation, 
as to whether coronary artery disease was related to service 
without resorting to speculation.  In an addendum, the 
examiner stated that there was no evidence of elevated blood 
pressures.  The examiner noted that in 1986, blood pressure 
was 110/86 and normal, and normal on examination.  The 
examiner added that hypertension may have contributed to the 
veteran's coronary artery disease, if he did have arterial 
hypertension.  

On VA examination in February 2002, the examination report 
indicates that the examiner reviewed the veteran's medical 
records.  The impression was coronary artery disease status 
post anteroapical myocardial infarction in 1986 with symptoms 
compatible with angina, sometimes with exertion and sometimes 
with stress, and a history of malaria in Vietnam.  The report 
of examination notes the appellant was not hypertensive.  The 
examiner stated that there was no evidence that connected 
Agent Orange exposure to coronary artery disease.  The 
examiner noted the following:

[t]here is a record of an admission to 
E.[] Hospital in C.[]S.[] from June 24 
to June 26. 1986.  The veteran did not 
relate this history, but then recalls 
that yes, he had another illness at that 
time, but he believes that was after the 
hospitalization for malaria at the other 
hospital.  Nevertheless, there is some 
indication that this is not accurate.  
The June 24 hospitalization was with 
acute diarrhea, abdominal pain and the 
final diagnosis was "gastroenteritis 
and dehydration."  It appears, however, 
that because of the history of malaria, 
he was given chloroquine tablets, 
perhaps prophylactically.  It is stated 
that a malaria smear was pending, but 
there is no report of a malaria smear.  
One would wonder if this was the actual 
hospitalization that he recalls, and 
that he was given at least partial 
treatment for malaria while a test was 
pending.  

The VA examiner opined that, while stress could be a 
precipitating factor of an acute event, PTSD was not the 
cause of the appellant's coronary artery disease.  He added 
that, even assuming there was a proven attack of malaria a 
month or more prior to the veteran's myocardial infarction, 
it would not be considered even a precipitating event because 
of the length of time between the two events.  He noted that 
there was no documentation of a relapse of malaria, and that 
the diagnosis was gastroenteritis.  

During the February 2005 hearing, the appellant testified 
that he had a heart attack in 1986.  Transcript at 3 
(February 2005).  He asserted that the heart attack and 
coronary artery disease are related to exposure to Agent 
Orange.  Id.  He added that he was diagnosed with malaria in 
June 1985 and in July 1986 had a heart attack.  Id. At 4-5.  
He stated that he was repeatedly exposed to Agent Orange 
during service.  Id at 7.  

II. Duty to Notify and Assist

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In May 2003, the RO provided the appellant with 
correspondence outlining the duty-to-assist requirements of 
the VCAA.  In addition, the appellant was advised, by virtue 
of a detailed March 1997 statement of the case (SOC), and by 
September 2002 and September 2003 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the September 2002 and September 2003 SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2204).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice that was adequate.  Following the May 2003 
notice, the September 2003 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

III. Legal Criteria

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military, naval, or air service.  Even if there is no 
record of arteriosclerosis, organic heart disease, or 
hypertension in service, the incurrence of such a disorder in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id

Except as provided in 38 C.F.R. § 3.300(c) (2004), disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2004).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 
2002); 38 C.F.R. § 3.309(e) (2004).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

IV. Legal Analysis

The appellant asserts that his coronary artery disease is 
related to service-connected malaria or PTSD.  More 
specifically, he contends that a claimed relapse of malaria 
in 1986 left him in a weakened condition leading to a heart 
attack in July 1986.  In addition, he asserts that stress 
related to PTSD resulted in a heart attack and development of 
coronary artery disease.  In the alternative, he asserts that 
coronary artery disease is related to exposure to Agent 
Orange during service.  

Initially, the Board notes that there has been no assertion 
that coronary artery disease is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.

It is clear that the veteran served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  The veteran's 
coronary artery disease, however, is not a disease, which is 
presumptive of service-connection by reason of having 
positive association with exposure to an herbicide agent.  38 
U.S.C.A. § 1101(3).  

In regard to direct service connection, as noted above, in 
order to establish service connection, the evidence must show 
that the veteran has a chronic disability due to disease or 
injury related by competent evidence to service. 

The veteran has contended that service connection should be 
granted for coronary artery disease.  Although the evidence 
shows that the veteran currently has coronary artery disease, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
cardiovascular system was normal on separation from service 
and the first post service evidence of record of 
cardiovascular disease is from 1986, more than 15 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
coronary artery disease to service or any incident of 
service, or to a service-connected disability has been 
presented.

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that coronary artery disease is related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 494- 95 (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The most probative medical evidence establishes that coronary 
artery disease is not related to service.  The Board notes 
that private medical records dated in 1986 reflect that the 
veteran no prior heart problems and that chest pain four 
years earlier was ruled out in regard to cardiac problems.  
Most significant, the February 2002 VA examiner specifically 
stated that there was no evidence that connected Agent Orange 
to coronary artery disease.  Such evidence is far more 
probative than the appellant's unsupported lay opinion.  

Alternatively, the appellant asserts that coronary artery 
disease is related to either his service-connected PTSD or 
malaria.  Except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for coronary artery disease, the evidence must show that the 
appellant's service-connected disabilities either caused or 
aggravated coronary artery disease.  

In this case, the appellant is service-connected for PTSD and 
malaria and he has been diagnosed with coronary artery 
disease.  In regard to malaria, the Board notes that, while 
the appellant contends that coronary artery disease was 
caused by a recurrence of malaria one month before he had a 
heart attack in 1986, treatment records are negative for 
malaria.  Although a June 1986 medical record raised malaria 
as a possible cause of gastrointestinal symptoms, the 
diagnosis was gastroenteritis, not malaria.  Thus, the 1996 
VA examiner's opinion to the effect that a bout of malaria in 
1986 or 1987 may have been a precipitating event is of 
diminished probative value.  The Board notes the opinion is 
expressed in terms of "may" rendering it of less probative 
value.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  An 
initial review of the August 1996 VA examination report might 
appear to support the appellant's claim, but a close analysis 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the veteran has malaria that may have 
been a precipitating event to the veteran's coronary artery 
disease.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The more probative February 2002 VA medical opinion 
specifically states that malaria was not the cause of his 
coronary artery disease.  That examiner reviewed the 
veteran's medical records and then provided a complete 
rationale for the opinion, and the opinion was unequivocal.  
Even assuming the appellant had a recurrence of malaria in 
1986, the February 2002 VA examiner clearly stated that it 
would not have been a precipitating factor.  

As for PTSD, the February 2002 VA examiner also specifically 
stated that PTSD was not the cause of the appellant's 
coronary artery disease.  To the extent that the 1986 
treatment records for a myocardial infarction note 
psychological stressors, there is no competent opinion 
linking a myocardial infarction or coronary artery disease to 
service.  The Board notes that the private medical records 
dated in 1986 describe work-related stress, not stress 
related to military service.  The Board finds the February 
2002 VA opinion to be more probative.  As noted, that VA 
examiner reviewed the veteran's medical records and provided 
a complete rationale for the opinion, and unequivocally 
stated that the appellant's coronary artery disease was not 
related to his PTSD.  

Here, the appellant's opinion is not competent in regard to 
whether coronary artery disease is related to a service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  The most objective and competent 
medical evidence of record, to include the February 2002 VA 
medical opinion, establishes that coronary artery disease is 
not related to a service-connected disease or injury.  Such 
evidence is far more persuasive than the appellant's 
unsupported lay opinion.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has coronary artery disease related to service or any 
incident thereof, including a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
coronary artery disease claimed as due to exposure to Agent 
Orange and to service-connected PTSD and malaria, must be 
denied.


ORDER

Service connection for coronary artery disease, claimed as 
secondary to exposure to Agent Orange, and to service-
connected PTSD and malaria, is denied.  



____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


